SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1112
CA 14-00644
PRESENT: SCUDDER, P.J., FAHEY, CARNI, LINDLEY, AND VALENTINO, JJ.


DORIS PIM, PLAINTIFF-APPELLANT,

                     V                                              ORDER

SISTERS OF CHARITY HOSPITAL, ST. JOSEPH’S CAMPUS,
DEFENDANT-RESPONDENT.


MUSCATO & SHATKIN, LLP, BUFFALO (MARC SHATKIN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

ANSPACH MEEKS ELLENBERGER LLP, BUFFALO (DAVID M. STILLWELL OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), dated November 26, 2013. The order, insofar as
appealed from, granted the motion of defendant for summary judgment
dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   November 14, 2014                    Frances E. Cafarell
                                                Clerk of the Court